Title: From George Washington to Colonel Stephen Moylan, 24 May 1778
From: Washington, George
To: Moylan, Stephen


                    
                        Dear Sir
                        Head Quarters Valley Forge 24 May 1778
                    
                    The Commissary General of Forage has informed me that he can now accommodate the Cavalry in the Neighbourhood of the Camp. I therefore desire that you will immediately come over with all the Horse of your own Bland’s and Baylors Regiments that are in good order, Sheldons is to remain at Chatham. Good officers are to be left with the Horses out of condition, who ought rather to attend to getting them in order than to training them, the weather is growing warm, and it is hardly possible to do both at a time. The three Regiments had better come on in three divisions, at the interval of a day or two, they may  then be cantoned with ease, and not be distressed for Forage by coming in a croud. I am Dear Sir Yr most obt Servt.
                